[ex105terpsecondamendment001.jpg]
Exhibit 10.5 EXECUTION VERSION SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of August 11, 2015 and is entered into by and among TERRAFORM POWER
OPERATING, LLC, a Delaware limited liability company (“Borrower’’), the other
Credit Parties party hereto, BARCLAYS BANK PLC (“Barclays”), as a Lender and as
Administrative Agent (“Administrative Agent”) and the other Lenders party
hereto, and is made with reference to that certain CREDIT AND GUARANTY AGREEMENT
dated as of January 28, 2015 (as amended through the date hereof, the “Credit
Agreement”) by and among Borrower, TERRAFORM POWER, LLC, a Delaware limited
liability company, the subsidiaries of Borrower named therein, the Lenders, the
Administrative Agent, Collateral Agent and the other Agents named therein.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement after giving effect to this
Amendment. RECITALS WHEREAS, the Credit Parties have requested that the
Requisite Lenders and Administrative Agent agree to amend certain provisions of
the Credit Agreement as provided for herein; and WHEREAS, subject to certain
conditions, the Requisite Lenders and Administrative Agent are willing to agree
to such amendments relating to the Credit Agreement. NOW, THEREFORE, in
consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows: SECTION I. AMENDMENTS TO
CREDIT AGREEMENT A. The following definitions in Section 1.1 of the Credit
Agreement are hereby amended and restated as follows: “Borrower Interest
Expense” means, for any period, total interest expense (including that portion
attributable to Capital Leases in accordance with GAAP and capitalized interest)
of Borrower and its Restricted Subsidiaries with respect to all outstanding
Indebtedness of Borrower and its Restricted Subsidiaries determined in
accordance with GAAP (other than Non-Recourse Project Indebtedness), including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and net costs under Interest Rate Agreements, but excluding,
however, any amount not payable in Cash. “Borrower Total Debt” means, as at any
date of determination, the aggregate stated balance sheet amount of all
Indebtedness of Borrower and its Restricted Subsidiaries (or, if higher, the par
value or stated face amount of all such Indebtedness (other than zero coupon
Indebtedness)) determined in accordance with GAAP, for the avoidance of doubt
excluding Non-Recourse Project Indebtedness and the face amount of any undrawn
Letter of Credit issued for the account of Borrower. “CFADS” means, for the
applicable period, the sum of (a) CAFD plus (b) without duplication of amounts
included in CAFD, Fixed Charges, to the extent such Fixed Charges exceed the
amount (if any) of Interest Support Payments made during the applicable period.



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment002.jpg]
Exhibit 10.5 2 “Change of Control Restrictions” means, with respect to a Person,
Contractual Obligations or applicable law which would prohibit, result in a
termination of (or give rise to a right of any party to terminate) any
Contractual Obligations or default or acceleration of any indebtedness of such
Person (or an Affiliate of such Person) or imposition of any restriction on the
ability of such Person to make distributions or pay dividends to its equity
holders, or otherwise result in material adverse consequences to such Person
upon, the change in the direct or indirect ownership or control of the Project
Holdco or Pledged Holdco that owns such Person without the consent of the
counterparties to such Contractual Obligations or any other Person (other than
any Governmental Authority). “Controlled Foreign Corporation” means “controlled
foreign corporation” as defined in Section 957 of the Internal Revenue Code;
provided however, for the avoidance of doubt, none of Borrower, the Persons that
are Guarantors as of the Second Amendment Effective Date, any Project Holdco or
any Pledged Holdco shall be a Controlled Foreign Corporation. “Guarantor” means
Holdings and each Domestic Subsidiary of Holdings (other than Borrower, any
Non-Recourse Subsidiary or any Pledged Holdco). “M&A Transaction” means any
acquisition, indirectly through a Pledged Holdco, by a Project Holdco, whether
by purchase, merger or otherwise, of all or substantially all of the assets of,
all or a portion of the Equity Interests of, or a business line or unit or a
division of, any Person. “Non-Recourse Subsidiary” means: (a) any Subsidiary of
Borrower that (i) (x) is the owner, lessor and/or operator of (or is formed to
own, lease or operate) one or more Clean Energy Systems or conducts activities
reasonably related or ancillary thereto, (y) is the lessee or borrower (or is
formed to be the lessee or borrower) in respect of Non-Recourse Project
Indebtedness financing one or more Clean Energy Systems, and/or (z) develops or
constructs (or is formed to develop or construct) one or more Clean Energy
Systems, (ii) has no Subsidiaries and owns no material assets other than those
assets necessary for the ownership, leasing, development, construction or
operation of such Clean Energy Systems or any activities reasonably related or
ancillary thereto and (iii) has no Indebtedness other than intercompany
Indebtedness to the extent permitted hereunder and Non-Recourse Project
Indebtedness; and (b) any Subsidiary that (i) is the direct or indirect owner of
all or a portion of the Equity Interests in one or more Persons, each of which
meets the qualifications set forth in clause (a) above, (ii) has no Subsidiaries
other than Subsidiaries each of which meets the qualifications set forth in
clause (a) or clause (b)(i) above, (iii) owns no material assets other than
those assets necessary for the ownership, leasing, development, construction or
operation of Clean Energy Systems or any activities reasonably related or
ancillary thereto, (iv) has no Indebtedness other than intercompany Indebtedness
to the extent permitted hereunder and Non-Recourse Project Indebtedness and (v)
is not a direct Subsidiary of Borrower. For the avoidance of doubt, no Project
Holdco or Pledged Holdco shall be deemed a Non-Recourse Subsidiary.



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment003.jpg]
Exhibit 10.5 3 “Project Holdco” means a wholly-owned Domestic Subsidiary of
Borrower that is a Guarantor and 100% of the Equity Interests of which have been
pledged to the Collateral Agent under the Pledge and Security Agreement. The
Project Holdcos as of the Second Amendment Effective Date are the New
Guarantors. B. The definition of “Closing Date Project Holdco” appearing in the
definition of “Permitted M&A Transaction” appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated to mean as follows: “Closing Date
Project Holdco” means a Project Holdco (other than any Unrestricted Subsidiary)
in existence on the Second Amendment Effective Date. C. Section 1.1 of the
Credit Agreement is hereby amended by adding the following definitions in proper
alphabetical sequence: “Interest Support Payments” means, for the applicable
period, cash contributions to Holdings from SunEdison pursuant to the Interest
Payment Agreement that were included in the calculation of CAFD for the
applicable period pursuant to clause (vi) of the definition thereof, excluding
any such cash contributions in respect of interest on amounts not remitted to
Holdings when due under the Interest Payment Agreement. “New Guarantors” has the
meaning ascribed to such term in the Second Amendment. “Pledged Holdco” means a
wholly-owned Domestic Subsidiary of a Project Holdco that is not a Guarantor and
100% of the Equity Interests of which have been pledged by a Project Holdco to
the Collateral Agent under the Pledge and Security Agreement; provided that no
Project Holdco shall own more than one Pledged Holdco. The Pledged Holdcos as of
the Second Amendment Effective Date are the Released Guarantors. “Released
Guarantors” has the meaning ascribed to such term in the Second Amendment.
“Second Amendment” means that certain Second Amendment to Credit and Guaranty
Agreement dated as of August 11, 2015 by and among Holdings, the Borrower, the
other Credit Parties party thereto, the Administrative Agent, the Lenders party
thereto and the other Persons party thereto. “Second Amendment Effective Date”
has the meaning ascribed to such term in the Second Amendment. D. Section 2.24
of the Credit Agreement is hereby amended by replacing “$175,000,000” appearing
therein with “$450,000,000”. E. Section 2.24 of the Credit Agreement is hereby
amended by amending and restating the third sentence thereof to read as follows:
“Each such notice shall specify (A) the date (each, an “Increased Amount Date”)
on which Borrower proposes that the New Revolving Loan Commitments shall be
effective,



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment004.jpg]
Exhibit 10.5 4 which, other than in connection with the $75,000,000 of New
Revolving Loan Commitments of UBS AG, Stamford Branch effective on the Second
Amendment Effective Date, shall be a date not less than 10 Business Days after
the date on which such notice is delivered to Administrative Agent and (B) the
identity of each Lender or other Person that is an Eligible Assignee (each, a
“New Revolving Loan Lender”) to whom Borrower proposes any portion of such New
Revolving Loan Commitments be allocated and the amounts of such allocations;
provided that Administrative Agent may elect or decline to arrange such New
Revolving Loan Commitments in its sole discretion and any Lender approached to
provide all or a portion of the New Revolving Loan Commitments may elect or
decline, in its sole discretion, to provide a New Revolving Loan Commitment; and
provided further that any New Revolving Loan Lender must be reasonably
satisfactory to the Swing Line Lender and the Issuing Banks. F. Section 5.10 of
the Credit Agreement is hereby amended by amending and restating the first
parenthetical set forth therein to read as follows: “(in each case, other than a
Non-Recourse Subsidiary and a Pledged Holdco)” G. Section 5.13 of the Credit
Agreement is hereby amended by amending and restating the second sentence set
forth therein to read as follows: “In furtherance and not in limitation of the
foregoing, each Credit Party shall take such actions as Administrative Agent or
Collateral Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of Holdings and its Subsidiaries (other than Non- Recourse
Subsidiaries, Unrestricted Subsidiaries and Pledged Holdcos) and all of the
outstanding Equity Interests of Borrower and its Subsidiaries (in each case,
subject to limitations contained in the Credit Documents with respect to Foreign
Subsidiaries, Non- Recourse Subsidiaries and Unrestricted Subsidiaries).” H.
Section 6.1(s) of the Credit Agreement is hereby amended and restated in its
entirety as follows: “(s) other Indebtedness of Holdings, the Borrower or any
Guarantor Subsidiary; provided that (A) no Event of Default has occurred and is
continuing or would occur after giving effect to such incurrence and (B) the
Borrower shall be in compliance with Section 6.7(a) and 6.7(b) as of the last
day of the most recently ended Fiscal Quarter for which financial statements are
available, calculated on a pro forma basis after giving effect to the incurrence
of such Indebtedness; I. Section 6.6(c) of the Credit Agreement is hereby
amended and restated to read as follows: “(c) Investments made by any
Non-Recourse Subsidiary in any Subsidiary of the Pledged Holdco that is the
direct or indirect parent of such Non-Recourse Subsidiary;”



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment005.jpg]
Exhibit 10.5 5 J. Section 6.6(j) of the Credit Agreement is hereby amended and
restated to read as follows: “(j) acquisitions of shelf entities or the
formation of new entities in connection with internal corporate reorganizations,
so long as such acquisitions are not adverse to the Lenders in any material
respect;” K. Section 6.8(a) of the Credit Agreement is hereby amended and
restated to read as follows: “(a) any Subsidiary of Borrower (other than a
Non-Recourse Subsidiary or Pledged Holdco) may be merged with or into Borrower
or any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor Subsidiary; provided, in the case of
such a merger, Borrower or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;” L. Section 6.8(g) of the Credit Agreement is
hereby amended and restated to read as follows: “(g) internal corporate
reorganizations of the Subsidiaries of any Project Holdco so long as, with
respect to any Subsidiary of a Closing Date Project Holdco, any such
reorganization does not involve any Person other than the Subsidiaries of such
Project Holdco (other than any Pledged Holdco) and is not adverse to the Lenders
in any material respect;” M. Section 6.13 of the Credit Agreement is hereby
amended and restated to read as follows: “6.13. Permitted Activities of Project
Holdcos. No Project Holdco or Pledged Holdco shall (a) incur any Indebtedness or
any other obligation or liability whatsoever other than (i) solely with respect
to Project Holdcos, the Indebtedness and obligations under (A) this Agreement
and the other Credit Documents, (B) the Senior Notes Documents and (C) other
Indebtedness permitted hereby, (ii) pursuant to shareholder loan agreements or
intercompany loans permitted hereunder and (iii) solely with respect to Project
Holdcos, pursuant to Swap Contracts permitted hereunder; (b) create or suffer to
exist any Lien upon any property or assets now owned or hereafter acquired,
leased or licensed by it other than the Liens created under the Collateral
Documents to which it is a party or permitted pursuant to Section 6.2; (c)
engage in any business or activity or own any assets other than (i) (A) in the
case of any Project Holdco, holding Equity Interests of a single Pledged Holdco
and (B) in the case of a Pledged Holdco, holding Equity Interests of
Non-Recourse Subsidiaries and other Subsidiaries of Borrower, (ii) performing
its obligations and activities incidental thereto under the Credit Documents,
and (iii) (A) solely with respect to Project Holdcos, entering into Swap
Contracts and (B) entering into shareholder loan agreements, in each case
permitted hereunder; (d) consolidate with or merge with or into, or convey,
transfer, lease or license all or substantially all its assets to, any Person,
except as permitted pursuant to Section 6.8; (e) sell or otherwise dispose of
any Equity Interests of any of its Subsidiaries, except as permitted pursuant to
Section 6.8; or (f) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.”



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment006.jpg]
Exhibit 10.5 6 O. Schedule 5.15 of the Credit Agreement is hereby replaced by
Schedule I hereto. SECTION II. CONDITIONS TO EFFECTIVENESS This Amendment shall
become effective as of the date hereof only upon the satisfaction of all of the
following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Second Amendment Effective Date”): A.
Execution. Administrative Agent shall have received a counterpart signature page
of this Amendment duly executed by each of the Credit Parties, the
Administrative Agent, the Collateral Agent and the Requisite Lenders. B.
Schedule II. The delivery of the agreements, documents, instruments and other
items set forth on the closing checklist attached hereto as Schedule II. C.
Representations and Warranties. The representations and warranties contained in
Section III hereof and in the other Credit Documents shall be true and correct
in all material respects on and as of the date hereof to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representation and
warranties that already are qualified or modified by materiality in the text
thereof. D. Default. As of the date hereof, no event shall have occurred and be
continuing or would result from the effectiveness of this Amendment that would
constitute an Event of Default or a Default. E. Reorganization. The Equity
Interests of each of the Guarantors listed on Schedule III hereto (each, a
“Released Guarantor”) shall be contributed to the applicable Person set forth in
Schedule I hereto (each, a “New Guarantor”). SECTION III. REPRESENTATIONS AND
WARRANTIES In order to induce Administrative Agent and the Requisite Lenders to
enter into this Amendment and to amend the Credit Agreement in the manner
provided herein, each Credit Party party hereto represents and warrants to
Administrative Agent that the following statements are true and correct in all
respects: A. Corporate Power and Authority. Each Credit Party party hereto has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Credit Documents. B. Authorization of Agreements. The execution and delivery of
this Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party. C. No Conflict. The execution and delivery by each Credit Party of
this Amendment and the performance by each Credit Party of the Amended Agreement
and the other Credit Documents do not and will not (i) violate (A) any provision
of any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Borrower or any Credit Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment007.jpg]
Exhibit 10.5 7 Authority, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
Contractual Obligation of the applicable Credit Party, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this Section
III.C., individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, (iii) except as permitted under the Amended Agreement,
result in or require the creation or imposition of any Lien upon any of the
properties or assets of any Credit Party (other than any Liens created under any
of the Credit Documents in favor of Administrative Agent on behalf of Lenders),
or (iv) require any approval of stockholders or partners or any approval or
consent of any Person under any Contractual Obligation of any Credit Party,
except for such approvals or consents which will be obtained on or before the
date hereof and except for any such approvals or consents the failure of which
to obtain will not have a Material Adverse Effect. D. Governmental Consents. No
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority is or will be required in connection with the
execution and delivery by each Credit Party of this Amendment and the
performance by each Credit Party of the Amended Agreement and the other Credit
Documents, except for such actions, consents and approvals the failure to obtain
or make which could not reasonably be expected to result in a Material Adverse
Effect or which have been obtained and are in full force and effect. E. Binding
Obligation. This Amendment and the Amended Agreement have been duly executed and
delivered by each of the Credit Parties party hereto and thereto and each
constitutes a legal, valid and binding obligation of such Credit Party, to the
extent a party hereto and thereto, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). F.
Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 4 of the Amended Agreement
are and will be true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof. G. Absence of Default.
No event has occurred and is continuing or will result from the consummation of
the transactions contemplated by this Amendment that would constitute an Event
of Default or a Default. SECTION IV. ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION
Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Party hereby confirms and reaffirms that each Credit Document to which it
is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Credit Documents the payment and performance of
all “Obligations” and “Secured Obligations”, as applicable, under each of the
Credit Documents to which it is a party (in each case as such terms are defined
in the applicable Credit Document). Each Credit Party acknowledges and agrees
that, after giving effect to this Amendment, any of the Credit Documents to
which it is a party or otherwise bound shall continue in full force and effect
and



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment008.jpg]
Exhibit 10.5 8 that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. As of the Second Amendment Effective Date, each
Credit Party reaffirms each Lien it granted to the Collateral Agent for the
benefit of the Secured Parties, and any Liens that were otherwise created or
arose under each of the Credit Documents to which such Credit Party is party and
reaffirms the guaranties made in favor of each Secured Party under each of the
Credit Documents to which such Credit Party is party, which Liens and guaranties
shall continue in full force and effect during the term of the Credit Agreement
and any amendments, amendments and restatements, supplements or other
modifications thereof and shall continue to secure the Obligations of the
Borrower and the other Credit Parties under any Credit Document, in each case,
on and subject to the terms and conditions set forth in the Credit Agreement and
the Credit Documents. Each Guarantor acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement. SECTION V.
MISCELLANEOUS A. Reference to and Effect on the Credit Agreement and the Other
Credit Documents. (i) On and after the Second Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Amendment. (ii)
Except as specifically amended by this Amendment, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed. (iii) The execution, delivery and performance of this
Amendment shall not constitute a waiver of any provision of, or operate as a
waiver of any right, power or remedy of any Agent or Lender under, the Credit
Agreement or any of the other Credit Documents. B. Headings. Section headings
herein are included herein for convenience of reference only and shall not
constitute a part hereof for any other purpose or be given any substantive
effect. C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment009.jpg]
Exhibit 10.5 9 D. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment. E.
Credit Document. This Amendment shall constitute a Credit Document. F.
Acknowledgment of Release. Each of the Lenders party hereto hereby (i) agree
that upon satisfaction of the conditions set forth in Section II hereof, (a) any
and all Liens granted to the Collateral Agent by each of the Released Guarantors
and (b) the Guaranty of each of the Released Guarantors is hereby terminated,
released and discharged and (ii) authorize Collateral Agent to file UCC
termination statements and/or amendments with respect to the UCC financing
statements that name each of the Released Guarantors as the “Debtor” (as defined
therein), or other appropriate filings, recordings, registrations or
terminations in any office or with any person where Lenders or the Collateral
Agent have filed, or may have filed any document perfecting a Lien granted by
the Released Guarantors. [Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment010.jpg]
Exhibit 10.5 IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above. TERRAFORM POWER, LLC By: /s/
Carlos Domenech Name: Carlos Domenech Title: CEO TERRAFORM POWER OPERATING, LLC
By: TERRAFORM POWER, LLC, its Managing Member By: /s/ Carlos Domenech Name:
Carlos Domenech Title: CEO



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment011.jpg]
Exhibit 10.5 SUNEDISON YIELDCO CHILE HOLDCO, LLC SUNEDISON YIELDCO UK HOLDCO 2,
LLC SUNEDISON YIELDCO UK HOLDCO 3, LLC SUNEDISON YIELDCO UK HOLDCO 4, LLC
SUNEDISON YIELDCO NELLIS HOLDCO, LLC SUNEDISON CANADA YIELDCO, LLC SUNEDISON
YIELDCO DG-VIII HOLDINGS, LLC SUNEDISON YIELDCO DG HOLDINGS, LLC SUNEDISON
YIELDCO REGULUS HOLDINGS, LLC SUNEDISON YIELDCO ACQ1, LLC SUNEDISON YIELDCO
ACQ2, LLC SUNEDISON YIELDCO ACQ3, LLC SUNEDISON YIELDCO ACQ4, LLC SUNEDISON
YIELDCO ACQ5, LLC SUNEDISON YIELDCO ACQ6, LLC SUNEDISON YIELDCO ACQ7, LLC
SUNEDISON YIELDCO ACQ8, LLC SUNEDISON YIELDCO ACQ9, LLC SUNEDISON YIELDCO, DGS
HOLDINGS, LLC SUNEDISON YIELDCO, ENFINITY HOLDINGS, LLC TERRAFORM POWER IVS I
HOLDINGS, LLC TERRAFORM REC ACQ HOLDINGS, LLC TERRAFORM SOLAR HOLDINGS, LLC
TERRAFORM LPT ACQ HOLDINGS, LLC TERRAFORM UK1 ACQ HOLDINGS, LLC TERRAFORM CD ACQ
HOLDINGS, LLC TERRAFORM SOLAR XVII ACQ HOLDINGS, LLC TERRAFORM FIRST WIND ACQ,
LLC SUNEDISON CANADA YIELDCO MASTER HOLDCO, LLC SUNEDISON YIELDCO CHILE MASTER
HOLDCO, LLC SUNEDISON YIELDCO DG–VIII MASTER HOLDCO, LLC SUNEDISON YIELDCO UK
HOLDCO 3 MASTER HOLDCO, LLC SUNEDISON YIELDCO UK HOLDCO 4 MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 2 MASTER HOLDCO, LLC SUNEDISON YIELDCO DG MASTER
HOLDCO, LLC SUNEDISON YIELDCO NELLIS HOLDCO MASTER HOLDCO, LLC SUNEDISON YIELDCO
REGULUS MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ1 MASTER HOLDCO, LLC SUNEDISON
YIELDCO ACQ2 MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ9 MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ4 MASTER HOLDCO,
LLC SUNEDISON YIELDCO ACQ5 MASTER HOLDCO, LLC SUNEDISON YIELDCO ENFINITY MASTER
HOLDCO, LLC SUNEDISON YIELDCO DGS MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ7
MASTER HOLDCO, LLC



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment012.jpg]
Exhibit 10.5 SUNEDISON YIELDCO ACQ8 MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ6
MASTER HOLDCO, LLC TERRAFORM POWER IVS I MASTER HOLDCO, LLC TERRAFORM LPT ACQ
MASTER HOLDCO, LLC TERRAFORM SOLAR MASTER HOLDCO, LLC TERRAFORM CD ACQ MASTER
HOLDCO, LLC TERRAFORM UK1 ACQ MASTER HOLDCO, LLC TERRAFORM REC ACQ MASTER
HOLDCO, LLC TERRAFORM SOLAR XVII ACQ MASTER HOLDCO, LLC TERRAFORM FIRST WIND ACQ
MASTER HOLDCO, LLC By: TERRAFORM POWER OPERATING, LLC, its Managing Member By:
TERRAFORM POWER, LLC, its Managing Member By: /s/ Carlos Domenech Name: Carlos
Domenech Title: CEO



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment013.jpg]
Exhibit 10.5 BARCLAYS BANK PLC, as Administrative Agent, Swing Line Lender and
as a Lender By: ___/s/ Craig Malloy______________________ Name: Craig Malloy
Title: Director



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment014.jpg]
Exhibit 10.5 GOLDMAN SACHS BANK USA, as a Lender By: ____/s/ Authorized
Signatory_________________ Authorized Signatory



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment015.jpg]
Exhibit 10.5 MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By: _____/s/
Authorized Signatory________________ Authorized Signatory Vice President



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment016.jpg]
Exhibit 10.5 MORGAN STANLEY BANK, N.A. as a Lender By: _____/s/ Authorized
Signatory________________ Authorized Signatory



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment017.jpg]
Exhibit 10.5 BANK OF AMERICA, N.A., as a Lender By: ___/s/ Patrick
Engel_________________________ Name: Patrick Engel Title: Director



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment018.jpg]
Exhibit 10.5 CITIBANK, N.A., as a Lender By:__/s/ Kirkwood
Roland________________________ Name: Kirkwood Roland Title: Managing Director &
Vice President



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment019.jpg]
Exhibit 10.5 CITIBANK, N.A., as a Lender By:__/s/ Carl
Cho________________________ Authorized Signatory Name: Carl Cho Title: Vice
President



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment020.jpg]
Exhibit 10.5 MIHI LLC, as a Lender By:__/s/ Stephen
Mehos_________________________ Name: Stephen Mehos Title: Authorized Signatory
By:__/s/ Ayesha Farooqi________________________ Name: Ayesha Farooqi Title:
Authorized Signatory



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment021.jpg]
Exhibit 10.5 KEYBANK NATIONAL ASSOCIATION, as a Lender By:__/s/ Lisa A.
Ryder__________________________ Authorized Signatory



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment022.jpg]
Exhibit 10.5 ROYAL BANK OF CANADA, as a Lender By:__/s/ Authorized
Signatory____________________ Authorized Signatory



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment023.jpg]
Exhibit 10.5 JPMORGAN CHASE BANK, N.A., as a Lender By:___/s/ Bridget
Killackey______________________ Name: Bridget Killackey Title: Vice President



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment024.jpg]
Exhibit 10.5 SANTANDER BANK, N.A., as a Lender By:__/s/ William
Maag_________________________ Name: William Maag Title: Managing Director



--------------------------------------------------------------------------------



 
[ex105terpsecondamendment025.jpg]
Exhibit 10.5 UBS AG, STAMFORD BRANCH as a Lender By:__/s/ Darlene
Arias_________________________ Name: Darlene Arias Title: Director By:__/s/
Houssem Daly_________________________ Name: Houssem Daly Title: Associate
Director, Banking Products Services, US



--------------------------------------------------------------------------------



 